DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In line 13 of claim 1, the term “each person” should be changed to --the person--.
In line 14 of claim 1, the comma should be deleted.
In line 17 of claim 1, “the stimulation voltage” should be changed to --the supplied stimulation voltage--. 
In line 18 of claim 1, “the voltage” should be changed to -–supplied stimulation voltage--.
In line 15, page 2 of claim 1, the limitation “the stimulation voltage” should be changed to -–supplied stimulation voltage--.
For claim 6, the word “includes” should be changed to --is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “application electrodes which are disposed at a site of the skin of a person” in lines 2-3 which would encompass electrodes being placed on the person’s skin. Examiner suggests changing the limitation of  “application electrodes which are disposed at a site of the skin of a person” to --application electrodes which are configured to be disposed at a site of the skin of a person-- in order to obviate this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the skin” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the start" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, it is unclear whether the “actual stimulation voltage” in line 26 of the first page and line 6 of the second page, is different from the stimulation voltage being supplied in line 6 on page 1. Further, there appears to be no support for the term “actual stimulation voltage” in the as-filed specification.
Line 10 of the second page, line 10 recites the limitation “comparison circuit”.  There seems to be no support for this claimed limitation in the as-filed specification.
Lines 22-23 of first page and lines 11, 12, 26, and 27 of second page of claim 1 recites the limitation “stimulation time information”  and “stimulation frequency information”. It is unclear these are related to “elapsed time”/“stimulation frequency”  in line 14 of the first page and “actual time”/”actual stimulation frequency” in lines 26 and 27 of the first page.
Claim 2 recites the limitations “stimulation time information” and “stimulation frequency information” in lines 3-4. It is unclear how these limitations are related to “elapsed time”/“stimulation frequency” of claim 1 first page, line 14 and “actual time”/”actual stimulation frequency” of claim 1 first page, lines 26 and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792